DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	Claims 1, 14, 24, 27, 28, 37 and 43-55 are pending.
	Claims 28 and 37, drawn to non-elected species are withdrawn from examination.
	Claims 1, 14 and 51 have been amended.
	Claims 1, 14, 24, 27 and 43-55 are examined on the merits with species, (a) a protein expressed by diseased cells or a fragment thereof as a species of the molecule; and (a) a protein expressed by diseased cells or a fragment thereof as a species of the number of proteins.

3.	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Withdrawn Grounds of Objection
Claim Objections
4.	Claim 14 is no longer objected to because of the following informality: has been amended to delete the recitation of “determining” on the first line of the claim, see Amendments to the Claims submitted November 7, 2022.

Withdrawn Grounds of Rejection
Claim Rejections - 35 USC § 112
5.	The rejection of claims 1 and 51 is withdrawn in light of Applicants’ amendments to the claims to remedy the former insufficient antecedent basis, see Amendments to the Claims submitted November 7, 2022.








Maintained Grounds of Rejection
Claim Rejections - 35 USC § 102
6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

7.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

8.	The rejection of claim(s) 1, 24, 27, 43 and 45-52 under 35 U.S.C. 102(a)(1) as being anticipated by Yahara et al., US 2009/0280511 A11 (published November 12, 2009) is maintained.  
	Applicants assert Yahara describes various test peptides and not limited to any particular peptide and Yahara’s selection criteria is not based on whether or not the said “…test peptide is located or abundant in the cytosol of cancer cells, and/or within and/or on the surface of exosomes therefrom, as recited in the present claims”, see paragraph bridging pages 7 and 8 of the Remarks submitted November 7, 2022.  
	Applicants conclude arguments stating Yahara does not anticipate the present claims, as well as disagree with the previous Action’s characterization of the “selecting step”, which further leads to the “manufacturing step”, see page 8, 1st and 2nd paragraphs. 
	Applicants’ arguments have been carefully considered, but fail to persuade. 
	As noted in previous Actions, Yahara teaches cytosolic peptides/proteins and while these disclosed test peptides are amongst other types of peptides, these additional teachings do not preclude the disclosure of cytosolic peptides taught by Yahara, see page 6, sections 0058, 0061 and 0062. "A genus does not always anticipate a claim to a species within the genus. However, when the species is clearly named, the species claim is anticipated no matter how many other species are additionally named. Ex Parte A, 17 USPQ2d 1716 (Bd. Pat. App. & Inter. 1990). The cytosolic proteins are one of the types of test peptides that may be identified and selected for inclusion in a cancer vaccine based on several criteria including those noted in section 0025, which also read on Applicants’ claims, i.e. binds MHC class I molecules and ability to activated CD8-positive T cells, see page 2, section 0025; and page 3, subsection [7].
The selecting step is an intellectual step performed entirely in the human mind, mere inspection, mental thinking and clearly do not involve any machine. These claims comprising this language include no transformative steps and do not impart novelty.   Notwithstanding, once the cancer-associated neo-antigen expressed by cancer cells is identified and determined to be located in the cytosol of said cell as taught by Yahara, it is regarded as cancer-associated neo-antigen expressed by cancer cells or neo-epitope thereof as recognized by the claim language and one and the same as set forth in Applicants’ claimed invention.  For the reasons herein and of record Applicants’ arguments are not persuasive and are maintained.
Yahara discloses methods of making a vaccine comprising selecting candidate test peptides regarded by the Examiner as cancer-associated neo-antigens/ neo-epitopes, wherein the test peptides may be MHC class I molecule-binding motifs bound to a MHC class I molecule, cytosolic peptides, cancer-specific proteins, as well as T cell antigen peptides presented by antigen-presenting cells (APCs), see page 6, section 0056, 0058 and 0061-0063; page 10, sections 0101-0105; and entire document.  These test peptides or candidate peptides can be used in the manufacture of cancer vaccines and categorized into four types including mutations and administered, see section 0083 bridging pages 7 and 8 until section 0095 bridging pages 8 and 9; and page 15, section 0197. Absent evidence to the contrary the disclosed proteins or fragments, thereof are caused by a disease-specific somatic mutation, as well as abundant or enriched in the cytosol.
	Candidate peptides can be processed and then presented on the surface of APCs such as dendritic cells thereby suitable for cancer therapy or in the manufacture of a vaccine, see page 6, section 0061; and page 8, sections 0084-0095.  CD8-positive T cells isolated from the subject are contacted with the MHC class I/candidate peptide complex and binding is assessed.  Activated CD8-positive T cells possessing immunotherapeutic peptides are identified for the making of a cancer vaccine, see page 8, sections 0093-0095; page 9, section 0099-page 10, section 0111.
Claim Rejections - 35 USC § 103
9.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

10.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

11.	The rejection of claims 1, 24, 27 and 43-52 under 35 U.S.C. 103 as being unpatentable over Yahara et al., US 2009/0280511 A11 (published November 12, 2009), and further in view of He et al. (Journal of Biomedicine and Biotechnology 2010: Article ID 218590, 26 pages, published online 15 June 2011) is maintained. 
	Applicants’ arguments against primary reference, Yahara have been presented in the pending 102 rejection, see page 5.  Applicants further disagree with the teachings from the combination of references, see paragraph bridging pages 8 and 9 of the Remarks submitted November 7, 2022.  Applicants state the alleged misgivings of each and express “there is no combination of He with any or all of Yahara that renders obvious the present claims” and note He is a review article, see page 9, 1st full paragraph. 
	Applicants’ arguments have been carefully considered, but fail to persuade.
	For the reasons of record and herein Yahara continues to read on the claimed invention. In regards to He, Applicants seem to imply because it is a review article it is deficient, however ‘’[a] reference is presumed operable until applicant provides facts rebutting the presumption of operability.  In re Sasse, 207 USPQ 107 (CCPA 1980).  See MPEP 2121, 2121.02. It is replete with teachings aiding one of ordinary skill in the art how to identify cellular and subcellular location, enhanced informatics for best selection of a protein as a vaccine candidate, as well as vaccine design strategies and immunogenicity testing, see entire document.  
 Therefore, Applicants should provide evidence showing the processes and algorithms are not valid and not well-known at the time of the claimed invention. 
The combination of references would not change the principle of operation of the prior art invention being modified, hence the teachings of the references are sufficient to render the claims prima facie obvious.  Consequently, Applicants’ arguments are not persuasive and are maintained and made.
Yahara teaches methods of making a vaccine comprising selecting candidate test peptides regarded by the Examiner as cancer-associated neo-antigens/ neo-epitopes, wherein the test peptides may be MHC class I molecule-binding motifs bound to a MHC class I molecule, cytosolic peptides, cancer-specific proteins, as well as T cell antigen peptides presented by antigen-presenting cells (APCs), see page 6, section 0056, 0058 and 0061-0063; page 10, sections 0101-0105; and entire document.  These test peptides or candidate peptides can be used in the manufacture of cancer vaccines and categorized into four types including mutations and administered, see section 0083 bridging pages 7 and 8 until section 0095 bridging pages 8 and 9; and page 15, section 0197. Absent evidence to the contrary the disclosed proteins or fragments, thereof are caused by a disease-specific somatic mutation, as well as abundant or enriched in the cytosol.
	Candidate peptides can be processed and then presented on the surface of APCs such as dendritic cells thereby suitable for cancer therapy or in the manufacture of a vaccine, see page 6, section 0061; and page 8, sections 0084-0095.  CD8-positive T cells isolated from the subject are contacted with the MHC class I/candidate peptide complex and binding is assessed.  Activated CD8-positive T cells possessing immunotherapeutic peptides are identified for the making of a cancer vaccine, see page 8, sections 0093-0095; page 9, section 0099-page 10, section 0111.
	Yahara does not teach the method wherein subcellular distribution or localization of the cancer-associated neo-antigen or neo-epitope thereof is implemented with a computational database that includes subcellular localization data for a plurality of proteins in a proteome. 
	However, He teaches there are several algorithms available and able to predict, as well as identify the subcellular localization of proteins to aid in determining best epitopes and antigens for vaccine development and utilizing an entire proteome to rapidly identify epitopes and sets of peptides, see section 2. Immunoinformatics…section beginning on page 2; section 3. Reverse…section beginning on page 7; Figure 2 on page 8; and entire document.   It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of the references to critically assess the proteins using vaccine informatic tools to increase the accuracy of selecting best peptides for a vaccine.  
One of ordinary skill in the art would have been motivated to do so with a reasonable expectation of success by the teachings of the documents the ability to determine optimal protein sequences to manufacture a safe and efficacious vaccine pharmaceutical composition given the tools are available to do such, see entire He reference; and entire Yahara, particular page 15, section 0193.









12.	The rejection of claims 1, 14 and 51-55 under 35 U.S.C. 103 as being unpatentable over Yahara et al., US 2009/0280511 A11 (published November 12, 2009), and further in view of Zitvogel et al., US Patent 6,685,911 B1 (issued February 3, 2004/ IDS reference A1 submitted July 15, 2021) and Garifulin et al. (Experimental Oncology 37: 173-180, September 2015) is maintained.  
Applicants’ arguments against primary reference, Yahara have been presented in the pending 102 rejection, see page 5.  Applicants further disagree with the teachings from the combination of references, see paragraph bridging pages 9 and 10 of the Remarks submitted November 7, 2022.  Applicants state the alleged misgivings of each and express “there is no combination of Yahara with Zitvogel and Garifulin that could teach or suggest the present claims”, see page 11, 1st paragraph. 
The combination of references would not change the principle of operation of the prior art invention being modified, hence the teachings of the references are sufficient to render the claims prima facie obvious.  
For the reasons cited herein, the rejection is maintained for the reasons of record and cited herein.  
Yahara teaches methods of making a vaccine comprising selecting candidate test peptides regarded by the Examiner as cancer-associated neo-antigens/ neo-epitopes, wherein the test peptides may be MHC class I molecule-binding motifs bound to a MHC class I molecule, cytosolic peptides, cancer-specific proteins, as well as T cell antigen peptides presented by antigen-presenting cells (APCs), see page 6, section 0056, 0058 and 0061-0063; page 10, sections 0101-0105; and entire document.  These test peptides or candidate peptides can be used in the manufacture of cancer vaccines and categorized into four types including mutations and administered, see section 0083 bridging pages 7 and 8 until section 0095 bridging pages 8 and 9; and page 15, section 0197. Absent evidence to the contrary the disclosed proteins or fragments, thereof are caused by a disease-specific somatic mutation, as well as abundant or enriched in the cytosol.
	Candidate peptides can be processed and then presented on the surface of APCs such as dendritic cells thereby suitable for cancer therapy or in the manufacture of a vaccine, see page 6, section 0061; and page 8, sections 0084-0095.  CD8-positive T cells isolated from the subject are contacted with the MHC class I/candidate peptide complex and binding is assessed.  Activated CD8-positive T cells possessing immunotherapeutic peptides are identified for the making of a cancer vaccine, see page 8, sections 0093-0095; page 9, section 0099-page 10, section 0111.
	Yahara does not teach the method, wherein the cytosolic peptide that is the cancer-association neo-antigen or neo-epitope is enriched in the cytosol and/or on the surface of exosomes of cancers cells relative to a reference set of peptides representative of the proteome.
	However, Zitvogel teaches tumor antigenic molecules, i.e. cancer associated neo-antigens or neo-epitopes may be abundant within the cytosol, as well as by a texasome, see column 4, lines 41-43.  The texasome expresses “…on its surface class I and /or class II molecules of the major histocompatibility complex (MHC)”, see page 6, lines 5-26.  A texasome is an exosome or an endogenous nanovesicle that is derived from a tumor, see column 3.
	Moreover, Garifulin teaches implementing SEREX-analysis to identify potential tumor markers (i.e. neo-antigens, neo-epitopes) based on previously recognized and identified antigens, see abstract and entire document.  These antigens are recognized by the Examiner as a reference set.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of the references to determine the location and the amount of the cancer-associated neo-antigen or neo-epitope in an MHC peptide within exosomes, as well as the amount, as well as  screen and distinguish between potentially useful immunogenic cancer-associated neo-antigens in the manufacture of a cancer vaccine applying well known criteria and assays.   One of ordinary skill in the art would have been motivated to do so with a reasonable expectation of success by the teachings of the documents the ability to determine optimal protein sequences from neo-antigens/neo-epitopes to manufacture a safe and efficacious vaccine pharmaceutical composition is possible given the tools are available to do such, see all references in their entireties.



Conclusion
13.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

14.	Any inquiry concerning this communication or earlier communications from the Examiner should be directed to ALANA HARRIS DENT whose telephone number is (571)272-0831.  The Examiner works a flexible schedule, however she can generally be reached on 8AM-7PM, Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Julie Wu can be reached on 571-272-5205.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ALANA HARRIS DENT
Primary Examiner
Art Unit 1643



15 November 2022
/Alana Harris Dent/Primary Examiner, Art Unit 1643